       Case 3:19-cr-00308-VAB Document 37 Filed 02/08/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA
                vs.                                  CRIMINAL NO. 3:19-CR-308 (VAB)
 JENNIFER O’BRIEN                                    February 8, 2021

     MOTION FOR PERMISSION TO FILE EXHIBITS CONTAINING PRIVILEGED
                   HEALTH INFORMATION UNDER SEAL

       The defendant, Jennifer O’Brien, respectfully requests permission for leave to file under seal

Exhibits C, D and E to her Sentencing Memorandum, also filed on this date. In support of this Motion,

the defendant states that the filing of these exhibits under seal is in the interest of justice as the

documents contain privileged medical information.



                                             Respectfully Submitted,

                                             THE DEFENDANT,
                                             Jennifer O’Brien

                                             FEDERAL DEFENDER OFFICE



Date: February 08, 2021                      /s/ Allison Near
                                             Assistant Federal Defender
                                             265 Church Street, 7th FL
                                             New Haven, CT 06510
                                             Phone: (203) 498-4200
                                             Bar No.: ct27241
                                             Email: allison_near@fd.org
       Case 3:19-cr-00308-VAB Document 37 Filed 02/08/21 Page 2 of 2




                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 08, 2021, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent to all parties by operation of the Court's electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court's CM/ECF System.

                                      /s/ Allison Near
                                      Allison Near




                                                  2
